Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for benefit of application PCT/CN2020/ 087623 filed in China on 04/28/2020, published as WO 2021/179415 on 09/16/2021.
Acknowledgment is made of applicant’s claim for foreign priority of application CN 202010170479.9 filed in China on 03/12/2020.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-4, 10-12, 18, 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu CN 207020431.
Claim 1: Liu discloses a display panel, comprising: 
(Fig. 2) a first substrate 2 [0042], 
(Fig. 5) [0055] a plurality of sub-pixel units arranged in an array on the first substrate 2, a plurality of data lines 51 extended along a first direction (Y-direction), and a plurality of 
wherein the sub-pixel unit comprises a sub-pixel electrode 32/30/33 and a plurality of thin film transistors 7 (TFTs) [0042], 
(Fig. 5) the sub-pixel electrode comprises a main sub-pixel electrode 32/33 and a secondary sub-pixel electrode 30, 
(Fig. 5) [0053] the main sub-pixel electrode 32/33 comprises a first portion 33, a second portion 32, and a peripheral connection portion (peripheral frame-shaped electrode lines surrounding sub area pixel electrodes 32/30/33, opposing the vertical trunks 310/300/ 310 in the center) [0056] connected to the first portion 32 and the second portion 33, 
an accommodating space (central spacing of pixel electrode 30, in between sub-pixel electrodes 32 and 33) is defined among the first portion 33, the second portion 32, and the peripheral connection portion (peripheral frame-shaped electrodes 310/300/310 surrounding electrodes 32/30/33), 
the secondary sub-pixel electrode 30 (main area pixel electrode 30) is disposed in the accommodating space (main area pixel electrode 30), 
the scan line 50 [0042] connected to the sub-pixel unit is disposed at one side (upper side) of the second portion 32 away from the first portion 33.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claim 11: Liu discloses a display panel, comprising: 
(Fig. 2) a first substrate 2 [0042], 
(Fig. 5) [0055] a plurality of sub-pixel units arranged in an array on the first substrate 2, a plurality of data lines 51 extended along a first direction (Y-direction), and a plurality of scan lines 50 extended along a direction (X-direction) perpendicular to the first direction(Y-direction);  
wherein the sub-pixel unit comprises a sub-pixel electrode 32/30/33 and a plurality of thin film transistors 7 (TFTs) [0042], 
(Fig. 5) the sub-pixel electrode comprises a main sub-pixel electrode 32/33 and a secondary sub-pixel electrode 30, and a plurality of branch electrodes 312/302 (branch electrodes) [0043]
(Fig. 5) [0053] the main sub-pixel electrode 32/33 comprises a first portion 33, a second portion 32, and a peripheral connection portion (peripheral frame-shaped electrode lines surrounding sub area pixel electrodes 32/30/33, opposing the vertical trunks 310/300/ 310 in the center) [0056] connected to the first portion 32 and the second portion 33, 
an accommodating space (central spacing of pixel electrode 30, in between sub-pixel electrodes 32 and 33) is defined among the first portion 33, the second portion 32, and the peripheral connection portion 310/300/310 (peripheral frame-shaped electrodes 310/300/310 surrounding electrodes 32/30/33), 
the secondary sub-pixel electrode 30 (main area pixel electrode 30) is disposed in the accommodating space (main area pixel electrode 30), 
the scan line 50 [0042] connected to the sub-pixel unit is disposed at one side (upper side) of the second portion 32 away from the first portion 33,
(Fig. 5) the main sub-pixel electrode (32/33) comprises a first trunk electrode 310, the secondary sub-pixel electrode 30 comprises a second trunk electrode 300, and the first trunk electrode 310 and the second trunk 300 electrode respectively divide the main sub-pixel electrode 32/33 and the secondary sub-pixel electrode 30 into a plurality of domain regions (by branch electrodes 312/302) [0043]
the branch electrodes 312/302 arranged in a same domain region are parallel and spaced apart from each other, and the branch electrodes 312/302 in adjacent two domain regions have different extending directions.
Claim 19: Liu discloses a display panel, comprising: 
(Fig. 2) a first substrate 2 [0042], 
(Fig. 5) [0055] a plurality of sub-pixel units arranged in an array on the first substrate 2, a plurality of data lines 51 extended along a first direction (Y-direction), and a plurality of scan lines 50 extended along a direction (X-direction) perpendicular to the first direction(Y-direction);  
wherein the sub-pixel unit comprises a sub-pixel electrode 32/30/33 and a plurality of thin film transistors 7 (TFTs) [0042], 
(Fig. 5) the sub-pixel electrode comprises a main sub-pixel electrode 32/33 and a secondary sub-pixel electrode 30, and a plurality of branch electrodes 312/302 (branch electrodes) [0043]
(Fig. 5) [0053] the main sub-pixel electrode 32/33 comprises a first portion 33, a second portion 32, and a peripheral connection portion (peripheral frame-shaped electrode lines surrounding sub area pixel electrodes 32/30/33, opposing the vertical trunks 310/300/ 310 in the center) [0056] connected to the first portion 32 and the second portion 33, 
an accommodating space (central spacing of pixel electrode 30, in between sub-pixel electrodes 32 and 33) is defined among the first portion 33, the second portion 32, and the peripheral connection portion 310/300/310 (peripheral frame-shaped electrodes 310/300/310 surrounding electrodes 32/30/33), 
the secondary sub-pixel electrode 30 (main area pixel electrode 30) is disposed in the accommodating space (main area pixel electrode 30), 
the scan line 50 [0042] connected to the sub-pixel unit is disposed at one side (upper side) of the second portion 32 away from the first portion 33,
(Fig. 5) the main sub-pixel electrode (32/33) comprises a first trunk electrode 310, the first trunk electrode 310 comprises only a vertical trunk electrode extended along the first direction (Y-direction)
the secondary sub-pixel electrode 30 comprises a second trunk electrode 300, and 
the vertical trunk electrode (310) of the first trunk electrode 310 and the second trunk 300 electrode respectively divide the main sub-pixel electrode 32/33 and the secondary sub-pixel electrode 30 into a plurality of domain regions (by branch electrodes 312/302) [0043]
the branch electrodes 312/302 arranged in a same domain region are parallel and spaced apart from each other, and the branch electrodes 312/302 in adjacent two domain regions have different extending directions.

Claims 2-4, 10, 12, 18: Liu discloses a display panel, comprising: 
Claim 2: (Fig. 5) the main sub-pixel electrode (32/33) comprises a first trunk electrode 310, the secondary sub-pixel electrode 30 comprises a second trunk electrode 300, and the first trunk electrode 310 and the second trunk 300 electrode respectively divide the main sub-pixel electrode 32/33 and the secondary sub-pixel electrode 30 into a plurality of domain regions (by branch electrodes 312/302) [0043].
Claims 3, 12: (Fig. 5) the first trunk electrode 310 comprises only a vertical trunk electrode extended along the first direction (Y-direction), and the vertical trunk electrode of the first trunk electrode 310 divides the main sub-pixel electrode into multiple domain regions (left/right regions).
Claim 4: (Fig. 5) the sub-pixel electrode further comprises a plurality of branch electrodes 312/302 (branch electrodes) [0043] arranged in each domain region, the branch electrodes 312/302 arranged in a same domain region are parallel and spaced apart from each other, and the branch electrodes 312/302 in adjacent two domain regions have different extending directions.
Claims 10, 18: (Fig. 5) the peripheral connection portion 310/300/310 (peripheral frame-shaped electrodes 310/300/310 surrounding electrodes 32/30/33) comprises two strip electrodes extended along the first direction (Y-direction), and the two strip electrodes (left/right vertical electrodes) are respectively disposed at two sides of the main sub-pixel electrode.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 5-9, 13-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu CN 207020431 in view of Cheng et al. US 2017/0038655.
Claims 5-9: 
Cheng et al. teach 
Claims 5, 13, 20: (Figs. 1A, 1C) wherein one of the TFTs 1 is connected to the secondary sub-pixel electrode through a first via hole 41, and the first via hole 41 is defined in the accommodating space and overlaps the second trunk electrode 50b [0038]
Claims 6, 14: (Figs. 1A, 1C) the second trunk electrode 51b/51a (root portions) [0035] comprises a vertical trunk electrode 51b extended along the first direction (Y-direction) and a horizontal trunk electrode 51a extended along a direction (X-direction) perpendicular to the first direction, and the first via hole 41 is defined at an intersection of the vertical trunk electrode 51b and the horizontal trunk electrode 51a of the second trunk electrode.
Claims 7, 15: (Figs. 1A, 1C) wherein the TFTs comprise a first TFT (T1) and a second TFT (T2), the first TFT (T1) is connected to the main sub-pixel electrode 50, and the second TFT (T2) is connected to the secondary sub-pixel electrode 52 [0038].
Claims 8, 16: (Figs. 4A, 1B) [0046] a common electrode 151 is disposed on the first substrate 1, the TFTs further comprise a third TFT (adjacent TFT), a gate of the third TFT is connected to the scan line 10, and a source and a drain of the third TFT are connected to the second TFT (connected to data line 30) and the common electrode 151, respectively.
Claims 9, 17: (Figs. 1A, 1B) the common electrode 151 [0039] and the scan line 10 are arranged in a same layer.
It would have been obvious to one of ordinary skill in the art to modify Liu's invention with Cheng’s structure in order to provide reduced interference between the electric field of branch portions of pixel electrodes and the electric field of data lines and/or gate lines, so that the arrangement of the liquid crystal molecules can be controlled better, as taught by Cheng [0006].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871